 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   WENDY WARSHAUER                                 ) Case No.: 1:21-cv-00174 NONE JLT
                                                     )
12                 Plaintiffs,                       ) ORDER AFTER NOTICE OF SETTLEMENT
                                                     ) (Doc. 11)
13          v.                                       )
14   DERMASET INC.,                                  )
                                                     )
15                 Defendant.                        )
                                                     )
16
17          The plaintiff reports that she has settled the matter and indicates she will seek dismissal of the

18   action soon. (Doc. 11) Thus, the Court ORDERS:

19          1.     The stipulation to dismiss the action SHALL be filed no later than June 30, 2021;

20          2.     All pending dates, conferences and hearings are VACATED.

21   The parties are advised that failure to comply with this order may result in the Court imposing

22   sanctions, including the dismissal of the action.

23
24   IT IS SO ORDERED.

25      Dated:    April 28, 2021                              _ /s/ Jennifer L. Thurston
26                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

27
28
